BLATCHFORD. District Judge.
I think that the libel is one for breach of contract, and that the cause of action survived to the administrator, and may be sued for in rem, in like manner as if the deceased had sustained an injury short of death, through the negligence of those in charge of the vessel, and in breach of the contract of carriage, and had sued in rem therefor. Chamberlain v. Chandler [Case No. 2,575]; Crapo v. Allen [Id. 3,360]; The New World v. King, 16 How. [57 U. S.] 469; The Washington, 9 Wall. [76 U. S.] 513; The Aberfoyle [Case No. 17]; The Pacific [Id. 10,043]. The breach is alleged to have occurred during the running of the contract, and before the end of the voyage. The exceptions to the libel are •disallowed.